VAN WYCK, J.
Defendant appeals from the judgment only; hence only questions of law can be reviewed (Matthews v. Meyberg, 63 N. Y. 656); and the only question of law reviewable on this rec-. ord is raised by appellant’s exception to the denial of his motion to nonsuit plaintiff. At trial, defendant conceded that he owed and had agreed to pay plaintiff $241.50, but contended that he was not indebted to him in the additional sum of $50, as claimed by plaintiff; and the jury found with defendant’s contention by disallowing the $50 item, and returning a verdict for only $24L50. Judgment affirmed, with costs. All concur.